Citation Nr: 0331484	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  98-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to the assignment of an original evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD), effective October 24, 1995, and the assignment of an 
evaluation in excess of 50 percent, effective July 28, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant served on active duty from March 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO), to include a May 1998 rating decision which 
granted service connection and a 30 percent rating for PTSD 
effective from October 24, 1995.  In a decision dated July 
21, 1999, the Board denied entitlement to an increased 
(original) rating in excess of 30 percent for the appellant's 
PTSD.  The Board also denied two additional issues that were 
developed for appeal at that time (an increased rating for a 
skin disorder and an earlier effective date for the award of 
service connection for PTSD).  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In August 2000, counsel for the veteran and VA filed a Joint 
Motion for Partial Remand Of The BVA Decision And To Stay 
Further Proceedings.  In the joint motion, the parties agreed 
that the veteran would appeal only the issue of an increased 
(original) rating for PTSD, and that the Board's decision of 
July 1999 did not contain adequate reasons and bases for its 
conclusion that a higher disability evaluation was not in 
order for the appellant's PTSD, as required by the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999) (an 
appeal arising from the assignment of an initial or original 
disability rating upon the award of service connection may, 
consistent with the facts found, be higher or lower for 
segments of time under review, i.e., the original rating may 
be "staged").

In a September 2000 order, the Court granted the joint motion 
and vacated that part of the Board's decision of July 1999 
that denied an increased (original) rating above 30 percent 
for PTSD.  The appeal as to the other two issues was 
dismissed and the case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
order.

Thereafter, the record shows that the RO issued a rating 
decision in November 1999 which granted an increased rating 
for his PTSD to 50 percent, effective from July 28, 1999.  
Thus, the issue now before the Board is whether the veteran 
is entitled to increased or staged ratings for his PTSD in 
excess of 30 percent prior to July 28, 1999, and in excess of 
50 percent after that date.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded).

In August 2001, the Board remanded the veteran's claim to the 
RO for additional medical development and readjudication.  A 
July 2002 rating decision confirmed the 30 percent and 50 
percent evaluations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The criteria for rating mental disorders in effect prior 
to November 7, 1996, are more favorable for rating the 
veteran's PTSD for both periods of time at issue.  

3.  For the period from October 24, 1995 to July 27, 1999, 
the veteran's PTSD was manifested by considerable but not 
severe social and industrial impairment, and his psychiatric 
disorder was not productive of occupational and social 
impairment with deficiencies in most areas from November 7, 
1996 to July 27. 1999.

4.  For the period beginning July 28, 1999, the veteran's 
PTSD has been manifested by severe but not total social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  A schedular original evaluation of 50 percent, but no 
more than 50 percent, for PTSD, from October 24, 1995 to July 
27, 1999, is warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).

2.  A schedular evaluation of 70 percent, but no more than 70 
percent, for PTSD from July 28, 1999, is warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
one that is currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the Federal 
Circuit has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit, 
quoting Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the June 
1998 statement of the case, supplemental statements of the 
case (SSOCs) dated in October 1998 and June 2002, and a 
November 1999 rating decision adequately informed him of the 
information and evidence needed to substantiate his claim for 
increased evaluations for PTSD under the previous and current 
rating criteria.  The Board finds that correspondence sent to 
the veteran in August 2001 informed him of the VCAA and its 
implementing regulations, including that VA would assist the 
veteran in obtaining government or private medical or 
employment records, provided that the veteran sufficiently 
identified the records sought and submitted releases as 
necessary.  He was notified and aware of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and post-service medical records.  The veteran has 
not indicated there are additional service or post-service 
medical records, or non-medical evidence such as employment 
records, available to substantiate his claim.  

As to any duty to provide an examination addressing the 
severity of the veteran's PTSD, the Board notes that in the 
case of a claim for disability compensation the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).

In the current case, VA conducted an examination in November 
2001 and has obtained the veteran's indicated post-service 
treatment records.  As the veteran has not testified that his 
PTSD has increased in severity since the examination, and has 
not identified any sources of more recent treatment records, 
the Board finds that this claim does not require additional 
evidentiary development.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In the instant case, an August 2001 letter from the RO 
informed the veteran of the VCAA, but did not impose the 30-
day period provided in § 3.159(b)(1).  Moreover, in an August 
2003 Statement in Lieu of VA Form 646 and an October 2003 
brief, the veteran's service organization failed to identify 
any sources of additional outstanding evidence, or indicate 
that the veteran was in the process of obtaining additional 
evidence.  Each submission argued that the Board should grant 
the claimed increased evaluations based on the evidence 
already of record and implied that no additional evidence was 
available.  The veteran has been contacted and afforded 
numerous opportunities to identify any relevant evidence 
during the more than 5 year appeal period; the Board 
specifically remanded the case for this purpose, the RO has 
collected all identified evidence, and it is clear from the 
record that there is no additional relevant evidence that has 
not been obtained.  Under these circumstances, there has been 
no prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran generally maintains that the current 30 and 50 
percent evaluations assigned for his PTSD do not adequately 
reflect the severity of that disability for their respective 
time periods.  The Board will address the veteran's specific 
contentions with the evidence of record.

The record before the Board contains service medical records 
and post-service VA medical records, which will be addressed 
as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-
49 (2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In an August 1995 Vet Center clinical consultation note, the 
veteran was reported to have been married for over 20 years, 
was employed full time as a truck driver, and had been 
ordained as a minister since 1986.  He complained of 
depression, intrusive memories, anxiety, alternating insomnia 
and excessive sleeping, crying spells, and family problems.  
He had no history of substance abuse, or cigarettes.  An 
apparent intake form revealed that the veteran was neat, 
friendly, cooperative, of average intelligence, oriented, 
with appropriate speech and affect, fair judgment, but was 
tense and restless.  He denied delusional content or 
hallucinations and none was evident.  He complained of 
moderate sleep disturbance, had high energy level, and past 
ideation of suicidal thought but denied any intent or risk, 
periodic intrusive memories of Vietnam, depression, anxiety, 
insomnia, problems with the family, and crying spells.

The veteran had reportedly been married for 21 years and had 
four children. He owned his own semi-truck and worked full 
time.  He was an ordained minister and active in the church 
but denied other recreational activities.  He worked as a 
cook in service and thought that his situation was stressful 
even though he was not exposed to combat.  He observed that 
his family discovered that he was more withdrawn and 
depressed after service. 

In a May 1996 Social Work note, the veteran indicated that he 
had PTSD and had been denied for compensation.  He was very 
emotional at the time of the interview and stated that he had 
been denied so much he was not sure what to do.  The social 
worker noted that the veteran was employed as a truck driver 
and needed help scheduling his appointments so he would not 
lose his job.  In an October 1996 psychiatric consultation, 
the veteran complained of feelings of being disorganized, 
alienation from friends, depression, stress headaches, and 
increased irritability.  However, he was not diagnosed with 
PTSD at that time. 

In a November 1996 outpatient treatment note, the veteran was 
noted to have had multiple evaluations for complaints of PTSD 
with poor follow-up scheduling and medications.  He 
complained of depressed mood, a diminished interest, 
insomnia, psychomotor agitation, fatigue, feelings of 
worthlessness, and diminished ability to think.  Mental 
status examination showed that he was cooperative, with good 
grooming, normal speech, depressed mood, and labile affect, 
although it was also noted that he was tangential.  A follow-
up clinic appointment was scheduled.

In a mental health clinic intake note dated in December 1996, 
the veteran complained of being "messed up" from Vietnam, 
being endangered in Vietnam (no combat, no witnessing death, 
but did lose friends), and intrusive thoughts, but he denied 
flashbacks or nightmares.  He reported disturbed sleep, easy 
startle, irritability, avoidance of people and reminders of 
war, social isolation, frequent fights with wife, diminished 
sleep, decreased appetite, and decreased interest, but he 
denied suicidal or homicidal ideations, delusions, or 
hallucinations.  He was tearful throughout the interview.  
Mental status examination revealed that he was well dressed, 
in moderation distress, emotional, tearful and agitated.  He 
was moderately cooperative during interview with normal 
speech, sad and upset mood, dysthymic affect, and judgment 
and insight were fair to poor.  Memory, attention, and 
concentration were grossly intact.

In June 1997, the veteran was noted to be working full time.  

In a February 1998 VA examination, the veteran stated that he 
did not want to talk about his PTSD problems and related that 
he was terrified in Vietnam over the bombs.  He indicated 
that he had to sit away from the table when he ate so he was 
always ready to dive or run.  He denied nightmares but 
claimed that his sleep was bad and he would get up and shine 
shoes because he could not sleep.  He reflected that every 
where he went there were things that reminded him of Vietnam 
and he would not relax and was always nervous and tense.  He 
thought often of the bombing and was easily startled by 
noises and even hated to hear someone cough.  If anything 
sudden upset him, he came close to hitting the ground, could 
not take crowds, sat in secluded areas of restaurants, only 
went to the store when he had to, did not watch much 
television, and could not watch war movies.  He denied hatred 
toward Vietnamese.  He begged the examiner not to have to 
talk about Vietnam and mentioned a sergeant who had been 
killed.  He had been married for 20 plus years, described his 
wife as good and sent from God, and had a tendency to snap, 
but denied physical violence.  He had worked as a truck 
driver for six years, and had a lot of encounters at work.  
He often got extremely tense when driving and performed 
chores around the house when not working.

Mental status examination revealed that the veteran was 
casually-groomed, conversed, and was on the verge of tears 
during the interview.  His mood was anxious and depressed, 
affect was noted to be somewhat labile.  Thought processes 
and associations were logical and tight and no looseness of 
association was noted, nor was there any confusion.  No gross 
impairment in memory was observed and he was oriented times 
three.  He denied hallucinations and delusions.  Insight and 
judgment were adequate.  He reported suicidal ideation but 
denied any intent and he was not in need of psychiatric 
hospitalization at the time of the examination.  The final 
diagnosis included PTSD and the Global Assessment of 
Functioning (GAF) score was noted to be 50.

Outpatient medical records showed on-going treatment for 
complaints of anxiousness and depression.  He felt unfocused 
and had trouble with his anger.  Medications included Prozac 
and he was noted in March 1998 to be doing alright on his 
present medication.  He continued to complain of intrusive 
memories of Vietnam, poor sleep, and high levels of anxiety.  
He was working full-time.  In an August 1998 treatment 
record, it was noted that he missed several appointments, and 
he was noted to be emotionally labile.  He complained of 
trembling on the inside, and could not focus.  He denied 
suicidal or homicidal ideations and was rational and well 
oriented.  Judgment was intact and insight fair.

The veteran received treatment for depression in March 1999.  
In April 1999, a plan was made for the veteran to have at 
least monthly one-on-one sessions, but he did not return for 
his scheduled appointment.  The veteran's GAF score was 41 in 
September 1999.  Progress notes provide that he was taking 
Prozac and Buspar.  

The report of an October 1999 VA examination provides that 
the veteran was tearful during the examination.  He said that 
he slept often, and stopped while driving his truck to take 
catnaps that his company did not know about.  He also 
reported weird dreams, often not about combat, and was tense 
when he woke up.  He reported intrusive thoughts and noted 
that he had to work along Vietnamese in places he made 
deliveries.  The veteran reported being extremely 
uncomfortable in crowds.  He would go to restaurants while on 
the road but would eat and sit in such a way that he could 
leave quickly.  He also went to stores but did not like doing 
so and would leave quickly.  He said that he did not go to 
his company's picnic and thought that might have hurt his 
career.  The veteran reported having been married for 25 
years abut said that the marriage was "a rough road" and 
explained that he became angry quickly and was badly 
misunderstood.  He had hit his wife in the past and 
frequently came close to doing so.  He had been self-employed 
as a trucker for the last 7-10 years, and had worked for 
several different companies.  When not on the road he tried 
to keep himself busy.  He did not visit with anyone even 
though he knew that was wrong.  

On mental status examination, the veteran was casually 
groomed.  He frequently bemoaned the fact that he was not the 
person he was before he went to Vietnam and he was extremely 
agitated during the examination.  He was, however, fully 
cooperative.  His speech was almost pressured at times. His 
mood ranged from depressed to angry and his affect was 
labile.  The veteran's thought processes and associations 
were logical and tight, with no loosening of associations or 
confusion noted.  The veteran had some memory impairment 
which was felt to be secondary to his high level of 
agitation.  The veteran did not complain of hallucinations 
and there was no delusional material noted.  His insight was 
somewhat limited and his judgment was adequate.  The veteran 
denied suicidal and homicidal ideation, and he was competent 
for VA purposes and was not in need of psychiatric 
hospitalization at the time of the examination.  The Axis I 
diagnosis was PTSD, chronic.  The Axis V GAF score was 45.  

In December 1999, the veteran went to the emergency room 
seeking anxiety medicine.  He left without seeing a doctor in 
order to not be late for church.  

A progress notes shows that the veteran had a GAF of 41 in 
June 2000.  

A January 2001 medicine management progress note provides 
that the veteran was being seen at the mental health clinic.  
He reported being slightly better overall and not crying 
nearly as much.  He was well groomed, rational, coherent and 
oriented with some dysphoria but not as deep as it had been.  

In August 2001, the veteran was noted to be in individual 
therapy and working full time driving a truck.  He said that 
his anxiety at truck stops had improved.  He thought of 
Vietnam nearly everyday.  He was well groomed, coherent, 
rational and oriented in three spheres.  His mood was 
slightly dysphoric, affect was congruent, judgment was intact 
and his insight was fair to fairly good.  The GAF score was 
41.  

The report of a November 2001 VA examination indicates that 
the examiner reviewed the veteran's claims file prior to the 
examination.  The examiner also stated that examination of 
the veteran was difficult as he tended to be quite labile 
emotionally and found it difficult to talk about PTSD 
symptomatology.  The veteran said that he was having numerous 
problems and was unable to relax.  On questioning, he said 
that he was not having war-related nightmares but 
nevertheless was not sleeping well.  The veteran said that 
unspecified things reminded him of incoming fire, and that 
people coughing in restaurants annoyed him quite badly.  In 
restaurants, he sat in the back and while he went to large 
stores, he did not linger and resented having to go to them.  
The veteran said that he had been married for over 25 years, 
that the relationship was up and down, and that his wife 
tried to be understanding and give him space when he had 
flare-ups.  The veteran reported being a self-employed 
trucker.  He noted difficulty making himself work although at 
other times he could do well.  He also said that at times he 
forgot how to get to places he had been many times 
previously.  He said that at home he tended to start a lot of 
jobs but not really finish any.  The veteran said that he 
used to fish but now it seemed like a chore.  He visited with 
no one, and said that while he knew he should visit his 
father he could not make himself do so.  

On mental status examination, the veteran was casually 
groomed and conversed readily.  His eye contact fluctuated 
and his speech was occasionally mildly pressured.  His 
thought processes and associations were logical and tight and 
there was no loosening of associations or confusion noted.  
There was no gross impairment in memory and the veteran was 
oriented in all spheres. The veteran did not complain of 
hallucinations and no delusional material was noted during 
the examination.  His insight was somewhat limited and his 
judgment was adequate.  He denied suicidal ideation, and 
reported some homicidal ideation but denied any intent.  The 
veteran was competent for VA purposes and was not in need of 
psychiatric hospitalization at the time of the examination.  

The Axis I diagnosis was PTSD, chronic.  The Axis V GAF score 
was 45.  The examiner commented that it was quite clear that 
the veteran's social functioning was impaired.  He tended to 
have virtually no contact with other people and his 
relationship with his wife was impaired.  It was difficult to 
see how he would be able to sustain employment in a 
meaningful way.  

Legal Analysis

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, the severity of this disability is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

A 50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  Id.  


A 70 percent rating is provided when the ability to maintain 
effective or favorable relationships is "severely" impaired 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

The revised rating criteria, effective from November 7, 1996, 
provide that a 30 percent rating is warranted for PTSD 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Based on a thorough review of the record, the Board finds 
that the old criteria are more favorable to the veteran for 
both periods of time at issue (VA O.G.C. Prec. Op. No. 3-
2000; Karnas, supra) ) and that the evidence supports the 
assignment of a 50 percent ratings for his PTSD from October 
24, 1995 to July 27, 1999, and to a 70 percent rating 
thereafter.  

Regarding the first period of time at issue, the evidence of 
record shows that the veteran was employed on a full-time 
basis as a truck driver and was active in his church.  
Further he remained married with four children.  However, 
there is indication of social withdrawal and other symptoms 
that were attributed to PTSD, to include anxiety, depression 
with some suicidal ideation (with intent), and intrusive, 
daily thoughts of Vietnam.  While the mental status 
examinations were not particularly remarkable for objective 
abnormal findings, the GAF score of 50 is indicative of 
significant social and industrial impairment.  By definition, 
the GAF scale considers psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2003).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  A score between 41 and 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.

In the instant case, the reported PTSD symptomatolgy and GAF 
score of 50, when considered with the mental status 
examinations' lack of significant abnormal objective findings 
and the veteran's continued full-time employment and church 
activity, equates to considerable but not severe social and 
industrial impairment.  Thus, an assignment of an original 
rating of 50 percent for PTSD, from October 24, 1995, to July 
27, 1999, under the old rating criteria, is warranted.  

For the period from October 24, 1995 to July 27, 1999, the 
veteran's PTSD was manifested by considerable but not severe 
social and industrial impairment, and his psychiatric 
disorder was not productive of occupational and social 
impairment with deficiencies in most areas from November 7, 
1996 to July 27, 1999.  In support of this latter conclusion, 
the Board notes that the record does not reflect deficiencies 
in most areas, to include work and church activity.  While 
there is indication of suicidal ideation and some social 
withdrawal, there is no medical evidence of obsessional 
rituals which interfere with routine activities; illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting).  Thus, a rating in excess of 50 
percent is not warranted under the old or new rating 
criteria.

The Board further finds that, for the period beginning July 
28, 1999, the veteran's PTSD was manifested by severe but not 
total social and industrial impairment.  Accordingly, a 70 
percent rating is warranted, under the old rating criteria, 
effective July 28, 1999.

The competent medical evidence, including the report of the 
November 2001 VA examination, is negative for obsessional 
rituals interfering with routine activities or impaired 
impulse control.  The evidence demonstrates that the 
veteran's thought processes and associations were logical and 
tight, with no confusion or loosening of associations.  His 
judgment was adequate and his hygiene was casual and not 
described as poor.  There is no evidence that he neglected 
his personal appearance.  Despite the troubles in his 
marriage, and the November 2001 examiner's opinion that the 
veteran had virtually no contact with other people, he 
continued to live with his wife and attend church.  Although 
he reported increased difficulty working, and the November 
2001 examiner opined that it was difficult to see how the 
veteran could sustain employment in a meaningful way, the 
veteran nevertheless continued to be employed full-time.  In 
this regard, the veteran has submitted no subsequent evidence 
or contention that he is no longer employed.  

However, the veteran's August 2001 and November 2001 GAF 
scores were 41 and 45, respectively, indicating a worsening 
of psychiatric symptomatology.  As noted, according to the 
GAF Scale, a score between 41 and 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.  The Board finds that the reported PTSD 
symptomatology relevant to the period beginning July 28, 
1999, when considered with the lower GAF scores, supports the 
conclusion that the veteran's PTSD has been manifested by 
severe social and industrial impairment, within the meaning 
of the old criteria for rating mental disorders.  
Accordingly, entitlement to the assignment of a 70 percent 
rating for PTSD, from July 28, 1999, is warranted.

The GAF scores do not indicate total social or industrial 
impairment.  In fact, the record shows that the veteran has 
remained employed, living with his wife and attending church.  
Thus, a 100 percent scheduler rating is not warranted under 
the old or new rating criteria. 


ORDER

Entitlement to the assignment of an original rating of 50 
percent for PTSD, from  October 24, 1995, to July 27, 1999, 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

Entitlement to the assignment of a 70 percent rating for 
PTSD, from July 28, 1999, is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.


                                                                
REMAND

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra- schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The August 2001 remand requested that the RO address the 
issue of entitlement to an extra-schedular evaluation for 
PTSD.  The June 2002 SSOC does not address this issue.  As 
the RO did not comply with this particular directive of the 
August 2001 Board remand, this matter must be remanded to the 
RO for appropriate action.  Stegall v. West, 11 Vet. App. 268 
(1998).

In addition to any evidentiary development that the RO 
considers necessary, the RO must assure that the veteran has 
been provided VCAA notification which is in accord with the 
Federal Circuit's holding in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and its implementing 
regulations.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A.§ 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim of the 
impact of the notification requirements 
on his claim.  The veteran must also be 
notified that he has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1); PVA, 
supra.   

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Then, the RO should readjudicate the 
claim for entitlement to an extraschedular 
rating for PTSD.  If the benefit sought on 
appeal remains denied, the veteran should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of any 
evidence received subsequent to the last 
SSOC.  An appropriate period of time should 
be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



